36 F.3d 1094
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Anthony Ray SOLOMON, Petitioner.
No. 93-8059.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 25, 1994Decided Sept. 14, 1994.

On Petition for Writ of Mandamus.
Anthony Ray Solomon, petitioner pro se.
MOTION DENIED.
Before RUSSELL and MICHAEL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Anthony Ray Solomon filed a mandamus petition in this Court, which the clerk of court dismissed for want of prosecution.  Solomon seeks reinstatement of his petition.  Once a case is dismissed for want of prosecution, this Court may grant reinstatement only for good cause shown. 4th Cir.  R. 45;  I.O.P. 45.3.  In his reinstatement motion, Solomon fails to explain his noncompliance with the court's order to provide information essential to the understanding of his mandamus petition in accordance with Fed.  R.App. P. 21.  Because Solomon did not show good cause, we deny his motion for reinstatement.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

MOTION DENIED